Citation Nr: 0911893	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-22 140  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army 
from October 1941 to December 1941 and from April 1945 to 
June 1946.  The Veteran died in December 1990.  The appellant 
is his surviving spouse. 


This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO 
denied a claim of entitlement to service connection for the 
cause of death.  

2.  The evidence associated with the claims file subsequent 
to the November 2001 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.   


CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied the 
appellant's claim of entitlement to service connection for 
the cause of death is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the November 2001 
rating decision is not new and material and the requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will
inform the claimant which information and evidence, if any, 
that the claimant is to provide VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 2006).  The 
notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Substantially compliant notice was sent to the appellant in 
March 2004 and October 2005, prior to the rating action on 
appeal.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is not reopened, and hence no effective 
date will be assigned.  Dingess, 19 Vet. App. at 473.
 
In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letters provided the appellant with the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial in November 2001.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records, private treatment 
records, the Veteran's death certificate, and assisted the 
appellant in obtaining evidence.  A medical opinion has not 
been obtained in connection with the appellant's claim; 
however, the duty to provide a medical examination or obtain 
a medical opinion applies to claims to reopen only if new and 
material evidence is presented.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the appellant 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.   

Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the Veteran's service.  The Board 
observes that a rating decision denying service connection 
was issued in November 2001.  At that time, the evidence of 
record did not show that the Veteran's cause of death, which 
was recorded as arrhythmia due to cerebrovascular accident 
secondary to hypertension, was related to his military 
service.  The appellant was provided notice of this decision 
in December 2001; however, she did not file a timely 
substantive appeal and the decision became final.  See 
38 C.F.R. § 7105.  In February 2004 and October 2005, she 
requested that her claim be reopened, such request was denied 
by the RO in a February 2006 rating decision, which is the 
subject of the present appeal.


Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 
38 C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record.   

As previously noted, the appellant's cause of death claim was 
initially denied in November 2001.  The evidence associated 
with the claims file at the time of the November 2001 rating 
decision included service treatment records and affidavits 
for Philippine Army Personnel from April 1945 to December 
1946, a June 1968 VA examination, a statement from Dr. A.C. 
dated September 1969, a statement from Dr. J.B. dated April 
1971, a certificate of death, a medical report from Dr. E.E. 
dated January 2001, a joint affidavit from the Veteran's 
neighbors dated May 2000, and a medical report from Dr. R.S. 
dated September 2001.  


The RO reviewed the evidence and in November 2001 determined 
that the record did not demonstrate that the Veteran's death 
was related to his service, nor did his service-connected 
left chin scar contribute substantially or materially to his 
cause of death, and thus the appellant's claim was denied.   

Evidence added to the record since the time of the last final 
denial in November 2001 includes a January 1977 statement 
from Dr. J.B., regarding the medical treatment of the Veteran 
in January 1949, September 1949, March 1976, and April 1977; 
and an April 1977 statement from Dr. A.C., regarding the 
medical treatment of the Veteran in January 1949, September 
1949, March 1976, and April 1977.  The Board notes that the 
statements from both of the aforementioned doctors are 
duplicative, as similar statements were of record in November 
2001, and thus, cannot be considered to be new or material 
evidence under 38 C.F.R. § 3.156(a).  

The recently-submitted evidence does not objectively 
demonstrate any medical evidence of a nexus between the 
Veteran's service, to include his service-connected left chin 
scar disability or any other injury that was incurred in or 
aggravated by his recognized service between October 1941 to 
December 1941 and April 1945 to June 1946, and his cause of 
death.  It does not relate to an unestablished fact necessary 
to substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim.  The requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim 
of entitlement to service connection for the cause of death 
must be denied.  Because the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


